                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF ALABAMA
                                      SOUTHERN DIVISION

 In Re:                                                  )
                                                         ) Case No.: 19-01215-TOM13
          STEPHEN P BROWN,                               )
          SSS: ###-##-8877                               )
                                                         )
                                                         )
                 Debtor.                                 )
                                                         )

      AMENDEDD TRUSTEE’S OBJECTION TO CONFIRMATION AND MOTION TO DISMISS

                 COMES NOW Bradford W. Caraway, Chapter 13 Standing Trustee, and objects to the

 confirmation of Debtor’s plan and moves to dismiss this case based upon the following grounds:

          1.     The plan payments proposed by the Debtor are insufficient to fund the plan. The Trustee

 recommends payments of $574.00 monthly to pay the proposed plan within 5 years for a 100% repayment

 plan.

          2.     However, the recommended payments are not feasible as required by 11 U.S.C. § 1325(a)(6)

 because they exceed the projected disposable income listed in the Debtor’s schedules.

          3.     The fixed payment of $19.29 monthly offered to Alabama Title Loans will not cure claim no.

 7 with 6.5% interest within 54 months. The Trustee recommends a fixed payment of $21.00 monthly instead.

          4.     The plan does not provide for payment of secured Claim #1 filed by America’s First

 Federal Credit Union ($500.00).

          5.     The plan does not provide for payment of secured Claim #8 filed by Titlemax of Alabama

 Inc. ($9,835.00).

          WHEREFORE, the Trustee objects to the confirmation of the Debtor’s plan and moves to dismiss

 this case. The Trustee prays for such other relief as the Court deems appropriate.




 UL



Case 19-01215-TOM13           Doc 51    Filed 08/22/19 Entered 08/22/19 15:26:19                  Desc Main
                                       Document     Page 1 of 2
                                                           Bradford W. Caraway
                                                           Chapter 13 Standing Trustee

                                                           By:     /s/Charles E. King
                                                                   U




                                                           Charles E. King
                                                           Assistant Trustee
                                                           Post Office Box 10848
                                                           Birmingham, Alabama 35202
                                                           (205) 323-4631




                                       U   CERTIFICATE OF SERVICE

          I hereby certify that a correct copy of the forgoing Objection has been forwarded by email or U.S.
 Mail to the following on this the 22nd day of August 2019:

         STEPHEN L KLIMJACK LLC
         pleadings@klimjack.com

         STEPHEN P BROWN
         1017 17TH STREET SW
         BIRMINGHAM, AL 35211

                                                           /s/Charles E. King
                                                           U




                                                           Assistant Trustee




 UL



Case 19-01215-TOM13           Doc 51        Filed 08/22/19 Entered 08/22/19 15:26:19               Desc Main
                                           Document     Page 2 of 2
